Citation Nr: 1506866	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed schizophrenia in service.  He alternatively contends that he developed PTSD due to sexual assault in service, including (i) waking up one night during boot camp to another soldier standing by his bunk who rubbed his leg two times, (ii) two days later having the same soldier grab his testicles doing drills, and (iii) playing volleyball with a group and falling in the mud, and then having a guy jump on top of him and grind on him.  (May 2, 2011 VA consult).  Additionally, the Veteran claims that he developed bilateral hearing loss and tinnitus in service, due to his duties as a canoneer.

As an initial matter, the Board finds that a remand is necessary to obtain outstanding records.  In a February 28, 2011 VA medical record, the Veteran reported that he received psychiatric treatment at the Ann Arbor VA.  Such records are not associated with the claims file.  As such, to ensure that all possible VA medical records have been obtained, the AOJ should obtain any unassociated VA medical records from the Ann Arbor VA medical center, Detroit VA medical center, and any other relevant VA treatment location.  

Additionally, notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  Following the AOJ's issuance of the November 2010 notice letter, the Veteran raised a new claim of PTSD due to military sexual trauma.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault. This notification must be accomplished on remand.

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disorder and additional PTSD stressor information.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board notes that the record is unclear as to what psychiatric disorder(s) the Veteran may have and if such a disorder(s) is related to service.  The Veteran should be afforded a VA examination to determine whether any such disorder is related to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79   (2006).

In February 2011, the Veteran underwent an audio VA examination.  The Veteran's attorney has argued that the VA examination was inadequate for various reasons, including because the VA examiner did not provide audiometric testing results, did not consider all information of record - including post-service reserve records, and that the Veteran's schizophrenia interfered with his ability to perform adequate testing at that time.  (December 2012 VA Form 9).  The Board finds that a more complete, new VA examination should be provided.

Accordingly, the case is REMANDED for the following actions:

1. (A) The agency of original jurisdiction (AOJ) should send the appellant notice consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), and include notice that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The letter shall also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).

(B)  The appellant should be given another opportunity to identify any claimed in-service PTSD stressors, including those that he did not previously provide to the AOJ. 

(C)  The appellant should also be given an opportunity to identify any VA and non-VA healthcare provider who treated the appellant for a claimed disorder.  

All reasonable attempts should be made to obtain any such records identified by the appellant, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  (A) The AOJ should obtain VA treatment records from the:  (i) Ann Arbor VA medical center, (ii) the Detroit VA medical center, and (iii) any other VA medical records not associated with the claims file.  

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the appellant's response to directive #1(B) (regarding stressor identification), the AOJ should undertake any necessary development to verify any of his claimed stressors.

4.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, specifically including consideration of the claimed schizophrenia and PTSD, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service sexual assault or verified physical trauma, including the claims of (i) waking up one night during boot camp to another soldier standing by his bunk who rubbed his leg two times, (ii) two days later having the same soldier grab his testicles while they were doing boot camp drills, and (iii) playing volleyball with a group and falling in the mud, and then having  a guy jump on top of him and grind on him.   (May 2, 2011 VA medical record).

c) The examiner should document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

d) For each currently diagnosed acquired psychiatric disorder OTHER THAN PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of the claimed acquired psychiatric disorder and the continuity of symptomatology.  A complete explanation for any opinion offered should be provided.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

5.  The claims file and a full copy of this REMAND must be made available to an appropriate medical professional for a VA examination on the bilateral hearing loss and tinnitus claims.  The clinician shall note in the examination report that the claims folder and the REMAND have been reviewed.  

Following a review of the file, to include the medical records and lay statements,  the VA medical opinion provider should offer an opinion on the following:

Is it at least as likely as not that any (i) right and/or left ear hearing loss and/or (ii) tinnitus is related to the Veteran's active service?  The examiner should specifically consider the Veteran's report of serving as a canoneer during service.  If the examiner finds that the Veteran separated from service with normal hearing, then the examiner must explain (based on sound medical principles) the significance of such finding in regard to the likelihood that the current hearing loss is etiologically related to in-service noise exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and arguments (June 2012 notice of disagreement and December 2012 VA Form 9), the results of his prior VA examination, and all in-service (from November 1982 to November 1985) and post-service medical evidence of record.  An explanation for any opinion offered should be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (including VA examination(s), if warranted), the AOJ should readjudicate each claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the AOJ's last adjudication of the claims) and legal authority.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




